DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the examiner believes the lack of clarity comes from grammatical issues in the instant claim.  Specifically the examiner is unclear as to what the entire element “a constant separating angle between…” is intended to claim.  It is believed the second half of the element “wavelengths separated by the first phase material” makes the claim unclear.  However based on the instant disclosure it is believed applicant is simply trying to claim that a constant separating angle between the two polarizations is maintained via the first phase material.  As such the claim will be interpreted in that manner for examination. 
s 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Structures that actually perform the logic functions of each claim.  The examiner notes that in [0067], applicant discloses what “logic” can encompass.  However, the instant claim is still found to be indefinite as applicant gives such a vague and all-encompassing definition of the term.  It is more specifically unclear as to whether or not for example the logic of claims 5-7 are software and non-limiting as not tied to a structural component for performing the function, or firmware embedded with the logic tied to a system and for example actuators to perform the movements.  Again the claims lack insufficient description to provide a clear understanding of what they are intending to cover.  Even further it may end up being argued that the things (actuators or motors of some sort to actually enable the movement as claimed) for performing the function will end up being required depending on how applicant goes forward with correcting the issue.  For examination purposes the examiner is interpreting the claims as effectively non-limiting beyond the requirement that the prior art need be capable of performing the recited functions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kudenov et al. (U.S. PGPub No. 2014/0078298 A1) in view of Choi et al. (NPL: Compact self-interference incoherent digital holographic camera system with real-time operation) further in view of Walsh 9,829,717 B1)
	As to claim 1, Kudenov discloses and shows in figure 16, a shearography system comprising: 
 	a first phase material (1602) that is either a geometric phase material or Pancharatnam-Berry (PB) phase material ([0117], ll. 1-6; [0118], ll. 1-4; [0119], ll. 1-8; where spatially periodic is being interpreted to cover geometric phase, as well as Pancharatnam-Berry phase based gratings being also explicitly disclosed as one of the various types that can be used); 
 	a second phase material (1604) that is either a geometric phase or PB phase material, wherein the second phase material is optically subsequent to the first material ([0117], ll. 1-6; [0118], ll. 1-4; [0119], ll. 1-8; where spatially periodic is being interpreted to cover geometric phase, as well as Pancharatnam-Berry phase based gratings being also explicitly disclosed as one of the various types that can be used); and 
 	a first polarization orientation of the first phase material and a different second polarization orientation of the second phase material adapted to generate a spatial shift in wavelengths moving through the first phase material and the second phase material (as disclosed the first PG propagates left and right circular polarizations above and below the central optical axis, subsequently the second PG diffracts the light again to 
	As an alternative, if it is argued that Kudenov does not disclose a geometric phase material or Pancharatnam-Berry phase material.
	Then, Choi disclose in (page 1, line 31 thru page 2, line 4) the basic concept of using a geometric phase material in a shearing (i.e. wavefront dividing) interferometry system.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kudenov with a geometric phase material or Pancharatnam-Berry phase material in order to provide the advantage of increased compactness and efficiency in using a well-known optical element in a known manner that is both thin and light weight. 
	Kudenov in view of Choi does not explicitly disclose wherein the first and second phase materials have a uniform thickness in a range from about 1 micron to 20 microns.
	However, Walsh does disclose and show in figure 2a and in (col. 2, ll. col. 7, ll. 4-9) that it is known to construct uniform thickness (i.e. element 205 shown as uniform in figure 2a) phase materials (PBOE elements as disclosed) in the range disclosed (specifically noted as 1 micron in Walsh).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kudenov in view of Choi wherein the first and second phase materials have a uniform thickness in a range from about 1 micron to 20 microns in order to provide the advantage of increased efficiency in constructing such materials so thin they can be light weight as noted in Walsh allowing 
 	As to claim 3, Kudenov discloses and shows in figure 16 a shearography system, further comprising: a constant separation angle between right-hand circular polarization (RCP) [RC] wavelengths and left-hand circular polarization (LCP) [LC] wavelengths separated by the first phase material (as disclosed white light is used thus resulting inherently in multiple wavelengths); wherein the second phase material is oriented to negate the constant separation angle (explicitly disclosed and shown in figure 16) ([0121], ll. 1-3; [0122]).
 	As to claim 4, Kudenov discloses a shearography system, further comprising: an exit surface (optically downstream surface of PG2 1604) of the second phase material, wherein the RCP and LCP wavefronts exit the exit surface (Fig .16 explicitly discloses such feature as light heads towards linear polarizer 1610) ([0122]).  
 	As to claims 5-7, Kudenov discloses a shearography system, further comprising: spatial offset logic configured to adjust the spatial offset of the RCP and LCP wavefronts exiting the exit surface and a shearography system, wherein the spatial offset logic alters a distance between the first material and the second material that is adapted to provide an adjustable shear length and a shearography system wherein the rotational offset logic alters an orientation angle between the first material and the second material that is adapted to provide an adjustable shear length ([0071]; ll. 21-26; [0117], As the examiner noted above the claimed a structured as purely intended use, therefore the examiner is interpreting that since the structures have been taught above the structures are capable of the intended use.  More specifically it is inherently true that the gratings .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-7 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that the 112(b) rejections have also been maintained as applicant failed to address them in any manner either via response/argument or amending the instant claims in question.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael P LaPage/Primary Examiner, Art Unit 2886